Filed 3/9/15 In re Matthew C. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re MATTHEW C., a Person Coming                                    B251544
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. JJ19495)
THE PEOPLE,

         Plaintiff and Respondent,

         v.

MATTHEW C.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Catherine J. Pratt, Juvenile Court Referee. Affirmed.
         Gerald Peters, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Steven D. Matthews and
Analee J. Brodie, Deputy Attorneys General, for Plaintiff and Respondent.


                                      ___________________________
        Matthew C. was declared a ward of the juvenile court after the court sustained in
part a delinquency petition alleging one count of carjacking with personal use of a
firearm and one count of receiving stolen property. On appeal Matthew contends that the
court erroneously included one misdemeanor petition in calculating his aggregate
maximum period of confinement. We affirm.

                            PROCEDURAL BACKGROUND
        Matthew was the subject of three wardship petitions filed on different dates over
an eight-month period. In July 2012, when he was 13 years old, Matthew was found to
have committed misdemeanor vandalism (Pen. Code, § 594, subd. (b)) as alleged in a
petition filed on April 16, 2012 in the Riverside County Superior Court. After the case
was transferred to Los Angeles County Superior Court for disposition, Matthew was
placed on probation for six months without wardship (Welf. & Inst. Code § 725, subd.
(a)).
        A petition filed on December 11, 2012 alleged Matthew, then 14 years old, had
committed misdemeanor vandalism (graffiti) and possessed an aerosol paint container
with the intent to deface property (Pen. Code, § 594.1, subd. (e)(1)) in Los Angeles
County. On January 14, 2013, Matthew admitted the misdemeanor vandalism count and
the remaining count was dismissed. A disposition hearing was scheduled for January 23,
2013. However, a petition was filed on January 24, 2013 alleging Matthew had
committed the felony offenses alleged in this case of carjacking with personal use of a
firearm and receiving stolen property. Thereafter, the juvenile court ordered the Welfare
and Institution section 725, subdivision (a) probation terminated and disposition of the
misdemeanor vandalism cases trailed pending disposition of the felony offenses.
        Following a jurisdiction hearing, the juvenile court found true the allegation
Matthew had committed carjacking with personal use of a firearm; the court found not
true the allegation he had received stolen property and dismissed that count. The court
declared Matthew a ward of the court, ordered him suitably placed and calculated the
aggregate maximum period of confinement on the three petitions as 19 years, eight


                                              2
months comprised of 19 years for the current petition, and four months for each of the
prior petitions.
                                       DISCUSSION
       1. Additional Background Facts
       At the outset of the disposition hearing, the juvenile court stated, “I have read and
considered the disposition report. I have also reviewed the file. This is Matthew’s third
sustained petition. The two prior petitions were both for misdemeanor vandalism. One
of those is from Riverside County, one of those is an open petition that we need to
proceed to disposition at this time, as well that is a petition dated December 11th 2014
[sic].” After observing the carjacking offense was Matthew’s first felony, he was 14
years old at the time, and had been in custody for eight months, the juvenile court
indicated it was willing to consider a camp placement for Matthew. The court then
stated, “I do note that the maximum confinement time on this charge is 19 years and then
there is an added eight months for the two earlier petitions. So the total would be 19
years and eight months.” The court made no further mention of the two misdemeanor
petitions or the maximum period of confinement. There are no copies of the
misdemeanor petitions in the clerk’s transcript; a supplemental clerk’s transcript only
contains a copy of the April 16, 2012 misdemeanor vandalism petition filed in Riverside
County Superior Court.

       2. The Juvenile Court Properly Included Both Misdemeanor Petitions in
          Calculating the Maximum Period of Confinement

       Matthew argues the juvenile court erroneously calculated the maximum period of
confinement because the record is incomplete. He asserts that there is no copy of the
December 11, 2012 misdemeanor vandalism petition in the clerk’s transcript or
supplemental clerk’s transcript and that the juvenile court referred to this petition only in
passing. Matthew also asserts he requested a copy of the missing petition from the
superior court clerk and was told it could not be found in the court file. As the People




                                              3
point out, however, the request to augment the record on appeal was for a petition filed
on “January 10, 2013,” a date unrelated to any petition here.
       We have reviewed the superior court file in this case and have found the
December 11, 2012 petition alleging misdemeanor vandalism (graffiti) and possession of
an aerosol paint container with the intent to deface property, as previously described.1
The record is complete, and supports the juvenile court’s determination of the maximum
period of confinement.

                                     DISPOSITION
       The order is affirmed.




                                                 ZELON, J.




We concur:




       PERLUSS, P.J.




       FEUER, J.*




1      We augment the record on appeal, on our own motion, to include the petition
dated December 11, 2012.
*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             4